BbowN, d.,
concurring: I concur in the judgment overruling the demurrer because of the peculiar wording of the complaint, which appears to allege that both defendants “operate jointly” the lines of said railroad from Salisbury, etc., which allegation was admitted when a demurrer was interposed. If it should turn out when the real facts are found upon the trial, as doubtless it will, that the only connection between these two defendants is that at different times each leased its road-bed, etc., to the Southern Railway Company then I should hold that insufficient to create a liability upon the part of the North Carolina Railroad Company for the negligence of the Southern, the lessee upon the tracks of the Yadkin road, and vice versa. As I interpret Logan’s and similar cases, the liability of the lessor company for the negligence of its lessee must be confined to acts occurring on the lessor’s property. The fact that the Southern holds leases of different railroads, runs a train through over each track and sells one ticket good over all, would not, in my judgment, alter this principle.
The decision in the Rocky' Mount Mills case was based upon the idea that different railroad companies, engaged actively in the transportation of merchandise, had formed a transportation copartnership under the name and style of the Atlantic Coast Dispatch, and that each copartner was liable for the acts of the other done within the scope of the copart-nership. The fact that two railroad corporations happen to *50independently lease their properties to tbe same lessee by different leases would not create a transportation copartnership between the lessors .or extend the liability of each lessor for the acts of the lessee beyond each lessor’s own property.
Therefore, I hold that in order to create a liability upon the part of the North Carolina Company it must be established that the actionable negligence — the breach of duty upon the part of the Southern which caused the death of plaintiff’s intestate — actually occurred upon the property of the North Carolina Company.